Cavanagh, C.J.
(dissenting). In this case there were two codefendants: each had a similar criminal record and each had committed the same crime. Each pleaded guilty and each was sentenced by the same judge. There the correlation ended. One defendant received a sentence of two to ten years and the other defendant, Jenkins, received a sentence of four to fifteen years. Some thirteen weeks later, in a motion for resentencing, counsel for Jenkins brought the discrepancy between the sentences to the court’s attention. Jenkins’ sentence was reduced to be equivalent to that of his codefendant, Cuthbertson. This sentence correction and parity comports with the principles of sentencing discretion, sentencing review, and proportionality of sentencing. Accordingly, the Court should promulgate a court rule expressly allowing the timely correction of these kinds of sentencing errors by the trial court.1
i
The majority concludes that the trial court had *379no authority to resentence the defendant because the defendant’s original sentence was valid. See People v Whalen, 412 Mich 166; 312 NW2d 638 (1981). Because the sentencing judge in this case apparently found error in the sentence imposed, there was no lack of "authority” to vacate the sentence and impose a new and correct sentence. A sentence that is imposed in error can be viewed as invalid, and, even under the majority opinion issued today, invalid sentences can be vacated.
Beginning with People v Coles, 417 Mich 523; 339 NW2d 440 (1983), and continuing in People v Milbourn, 435 Mich 630; 461 NW2d 1 (1990), the judicial trend has been toward expanded sentencing review and proportional sentencing. The Court in Coles reasoned that the result of unjust sentences is "a feeling of betrayal on the part of the defendant and the public, with confidence in the criminal justice system correspondingly diminished.” Id. at 542. The Court then gave examples of unjust sentences, including one which is "excessively disparate in relation to similarly situated defendants who have committed similar crimes.” Id. The trial court apparently determined that Jenkins and Cuthbertson were "similarly situated defendants who had committed similar crimes,” and resentenced Jenkins to eliminate the disparity.
The Court of Appeals in this case declared that *380In addition, this Court declared in Milbourn that it is the "responsibility of the appellate courts, and the appellate courts only, ... to review the performance of judicial functions in the trial court.” Id. at 665. I would not transmogrify this appellate court responsibility into an obstacle which precludes a trial court from timely correcting its own sentencing error. Rather, it is the responsibility of all courts to follow the law. If there is a sentencing error such as that envisioned by Coles or Milbourn, the trial court should vacate the sentence and correct that error.2 Coles did not preclude a trial court from taking another look at the sentence it imposed. Rather, it merely expanded the scope of potential grounds for invalidating a sentence. Indeed, Coles acted to foster the discretion of the trial court by requiring remand for resen-tencing; the Court of Appeals can merely declare the sentence invalid, it generally has no authority to resentence. It is the trial court that ordinarily must reexamine the sentence and act to correct it. It would be an exercise in judicial economy to permit error correction at the trial court level, thereby avoiding the need for an appeal and for a remand for resentencing in situations where an admitted judicial error has occurred.
*379[t]he determination of whether a sentence constitutes an abuse of discretion was vested by the Supreme Court in the appellate courts. . . . There is nothing in Coles which suggests that the trial courts of this state have any authority to review their sentences absent a direction to do so by this Court or the Supreme Court in a particular case. [164 Mich App 740, 745; 417 NW2d 594 (1987).]
*380The trial court stated its belief that the disparity in sentences between the two codefendants demonstrated error. The court then granted the motion for resentencing. The act of resentencing in this case reflects the stated policy of the Sentencing Guidelines: "Neither justice nor the appearance of justice is served when similar offenders committing similar offenses receive dissimilar *381sentences.” In addition, no public policy consideration is enhanced by denying the trial court "authority” to resentence in this circumstance.
The majority dismisses the disparity between the sentences of the two defendants on the ground that there is a difference in the Sentencing Information Reports of the two defendants. The trial judge, however, said at resentencing that he would not have enhanced Jenkins’ sentence on the basis of this difference alone. The guidelines in Michigan are advisory rather than mandatory, thereby vesting discretion in the trial court. The majority now detracts from that discretion by declaring that "this Court finds [the reasons for the disparity] apparent.” Ante, p 377. Who is better situated than the trial court itself to determine whether the sentence was in error, i.e., invalid? While this Court has cautioned against sentences based purely on subjective philosophical differences among judges, the individual judge is still granted some discretion in sentencing. This judge stated the fact that one victim was female and was pushed to the ground would not cause him to increase the sentence.3 Whether it would influence another judge, with different sentencing philosophies, or whether it would influence this Court to "find reasons for the disparity,” is not the point. The sentencing judge is in the best position, at least in the first instance, to determine whether this particular form of error has occurred.
n
Even though the sentence may have been legally
*382"valid,” justice requires a vehicle for correcting an admitted sentencing error. This Court, over the years, has moved from a logical rule preventing a trial court from resentencing for the purpose of punishing postsentencing conduct, to the arbitrary rule which prevents a court from correcting its own errors in a timely manner. This contravenes the goals of proportionality in sentencing, sentencing review, judicial economy, and trial court sentencing discretion. The majority relies upon two cases from the previous century, In re Mason, 8 Mich 70 (1860), and People v Meservey, 76 Mich 223; 42 NW 1133 (1889), as well as three other cases, all decided before Coles and the corresponding expansion of sentencing review. People v Fox, 312 Mich 577; 20 NW2d 732 (1945), People v Freleigh, 334 Mich 306; 54 NW2d 599 (1952), and People v Dotson, 417 Mich 940; 331 NW2d 477 (1983) (Dotson was decided the same year as Coles, albeit approximately six months earlier). In addition to being decided before Coles and Milbourn, these cases are also distinguishable from the present case. In three of the cases (Mason, Meservey, and Dotson), the corrected sentence would have increased the defendant’s sentence, arguably a violation of double jeopardy. In the remaining two cases, the resentencing occurred years after the initial sentencing, arguably intruding upon the Governor’s power of commutation.4 In contrast, the resentencing in this case occurred during the time allowed for appeal and does not intrude on the powers of the executive branch.
Finally, the majority relies on the relatively cryptic order of this Court in Dotson. In 1973, Dotson pleaded guilty of second-degree murder and *383was sentenced to life imprisonment. In 1980, he moved for resentencing, alleging that the life sentence had been based in part upon a previous felony conviction at which the defendant had not been represented by counsel. After a hearing, the trial court accepted the defendant’s contentions and sentenced him to a term of ten to twenty years in prison. Later the same day the trial court asked the parties to reappear so that it could "correct a misstatement.” The trial court had intended to sentence the defendant to a term of twenty to forty years and had mistakenly imposed a sentence of ten to twenty years instead. The Court of Appeals affirmed the resentencing, but this Court entered an order of peremptory reversal.
Beginning with Mason, where the Court denied a collateral attack on findings of the trial court, and continuing in Meservey, where the trial judge attempted to punish postsentencing conduct by imposing a lengthier sentence, the Court in Dotson ended with a rule that a simple misstatement, recognized almost immediately, cannot be corrected because the trial court is "without authority to set aside a valid sentence after the defendant had been remanded to jail to await the execution of the sentence.” Dotson, supra at 940. A more logical rule would be that a sentence is final and not amenable to correction after the appeal time has passed. There is no constitutional or statutory reason not to allow a correction of sentence during the time allowed for posttrial motions. Accordingly, a court rule expressly addressing the correction of sentencing error, limited to the time for appeal, should be adopted.5
*384Levin, J., concurred with Cavanagh, C.J.
Mallett, J., took no part in the decision of this case.

 While there is an existing court rule which appears to grant this authority, the time limit for the motion for such action expires when the judgment enters, thus foreclosing any meaningful time period for correction. See MCR 6.435(B): "After giving the parties an opportunity to be heard, and provided it has not yet entered judgment in the case, the court may reconsider and modify, correct, or rescind any order it concludes was erroneous.” (Emphasis added.)


 The Court of Appeals has reversed twice under Coles where there was an unjustified disparity in sentencing between codefendants. See People v Pfeiffer, 177 Mich App 170; 441 NW2d 65 (1989), and People v Haymer, 165 Mich App 734; 419 NW2d 63 (1988).


 The court stated, "I looked at both presentence reports. The sentencing guidelines report doesn’t show that he assaulted the woman and personally that wouldn’t be a basis for upping the sentence. I can’t show any rational reason for the difference in the sentence even with that ....”-


 In Freleigh, the motion for resentencing was made ten years after the original sentencing and in Fox, the motion was made sixteen years after the original sentence.


 For example, a modified version of F R Crim P 35, to be effective December 1, 1991, expressly allows for the correction of a sentence by the sentencing court. Within seven days after sentencing, the court *384may correct a sentence imposed "as a result of arithmetical, technical or other clear error.”
While this rule is much stricter than the rule I would advocate, the committee note to FR Crim P 35(c) explains that the amendment codifies the result in United States v Cook, 890 F2d 672, 675 (CA 4, 1989). In Cook, the court "recognize[d] the inherent power in a court to correct an acknowledged and obvious mistake.” Although the federal rule restricts the time requirement to a mere seven days, the court in Cook advocated the "authority to modify a sentence to correct an acknowledged and obvious mistake exists only during that period of time in which either party may file a notice of appeal.” Id. at 675.